State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: November 3, 2016                   D-61-16
___________________________________

In the Matter of MICHAEL D.
   HALBFISH, a Suspended Attorney.          MEMORANDUM AND ORDER
                                                  ON MOTION
(Attorney Registration No. 2823904)
___________________________________


Calendar Date:   October 17, 2016

Before:   McCarthy, J.P., Egan Jr., Rose, Clark and Mulvey, JJ.

                             __________


      Monica A. Duffy, Attorney Grievance Committee for the Third
Judicial Department, Albany (Sarah A. Richards of counsel), for
Attorney Grievance Committee for the Third Judicial Department.

                             __________


Per Curiam.

      Respondent was admitted to practice by this Court in 1997.
That same year, he was also admitted to practice in New Jersey,
where he maintained an office for the practice of law.

      Following respondent's 2010 censure by the Supreme Court of
New Jersey due to, among other misconduct, negligent
misappropriation of client trust funds (203 NJ 441 [2010]), this
Court, by order entered November 4, 2010, suspended respondent
from the practice of law for six months (78 AD3d 1320 [2010]).
Respondent has not applied for reinstatement and said suspension
remains in effect. Thereafter, in February 2015, respondent was
disbarred by the Supreme Court of New Jersey on the basis of,
among other things, his gross neglect of client matters and his
failure to cooperate with disciplinary authorities (220 NJ 463
[2015]). The Attorney Grievance Committee for the Third Judicial
Department (hereinafter AGC) now moves to impose discipline upon
respondent in this state as the result of his disbarment in New
Jersey. Respondent has not replied to AGC's motion or otherwise
                              -2-                D-61-16

raised any available defenses (see Uniform Rules for Attorney
Disciplinary Matters [22 NYCRR] § 1240.13 [b]); therefore, these
defenses are waived (see Matter of Dasent, 130 AD3d 1315 [2016];
Matter of Lewis, 132 AD3d 1017 [2015]), and we grant AGC's
motion.

      Turning to the issue of an appropriate disciplinary
sanction, we note that respondent has evinced a disregard for his
professional responsibilities and a disinterest in his fate as an
attorney in this state by not responding to the instant motion or
otherwise appearing in this proceeding (see Matter of Morin, 131
AD3d 799, 800 [2015]). Under all of the circumstances presented
– including the serious and unrepentant nature of respondent's
considerable professional misconduct in New Jersey –
we conclude that respondent should be disbarred in this state
(see e.g. Matter of Hock Loon Yong, 130 AD3d 1428, 1429 [2015];
Matter of Felli, 116 AD3d 1335, 1335 [2014]).

      McCarthy, J.P., Egan Jr., Rose, Clark and Mulvey, JJ.,
concur.



      ORDERED that the motion of the Attorney Grievance Committee
for the Third Judicial Department is granted; and it is further

      ORDERED that respondent is disbarred and his name is
stricken from the roll of attorneys and counselors-at-law of the
State of New York, effective immediately; and it is further

      ORDERED that respondent is commanded to desist and refrain
from the practice of law in any form, either as principal or as
agent, clerk or employee of another; and respondent is hereby
forbidden to appear as an attorney or counselor-at-law before any
court, judge, justice, board, commission or other public
authority, or to give to another an opinion as to the law or its
application, or any advice in relation thereto; and it is further
                              -3-                  D-61-16

      ORDERED that respondent shall comply with the provisions of
the Uniform Rules for Attorney Disciplinary Matters regulating
the conduct of disbarred attorneys (see Uniform Rules for
Attorney Disciplinary Matters [22 NYCRR] § 1240.15).




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court